United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3099
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Mary M. Moriarty,                       *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 24, 2010
                                Filed: April 6, 2010
                                 ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

      Mary Moriarty appeals the district court’s2 adverse judgment in this action by
the United States to recover on her defaulted student loans, which were executed
pursuant to the Higher Education Act (HEA). The district court granted summary
judgment in favor of the government on its claims, and dismissed Moriarty’s

      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
counterclaims for lack of jurisdiction and noncompliance with the Federal Tort Claims
Act (FTCA).

      As a preliminary matter, we grant the government’s motion to strike one of
Moriarty’s exhibits on appeal, because it was not part of the record in the district
court. See Huelsman v. Civic Ctr. Corp., 873 F.2d 1171, 1175 (8th Cir. 1989)
(appellate court can properly consider only record and facts before district court; only
papers and exhibits filed in district court can constitute record on appeal).

       Turning to the merits, we hold that summary judgment was properly granted on
the government’s claims. See Hartnagel v. Norman, 953 F.2d 394, 395-96 (8th Cir.
1992) (when moving party has carried its burden under Rule 56(c), opponent must do
more than simply show there is some “metaphysical doubt” as to material facts; where
record as whole could not lead rational trier of fact to find for nonmoving party, there
is no genuine issue for trial); see also Ramlet v. E.F. Johnson Co., 507 F.3d 1149,
1152 (8th Cir. 2007) (de novo review of summary judgment decision).

       We further hold that Moriarty’s counterclaims were properly dismissed. See
Labickas v. Ark. State Univ., 78 F.3d 333, 334 (8th Cir. 1996) (per curiam) (no
private cause of action for student borrowers under HEA); Bellecourt v. United States,
994 F.2d 427, 430 (8th Cir. 1993) (before filing FTCA action, claimant must present
administrative claim requesting sum certain in damages to appropriate federal agency
and that claim must be finally denied); see also Lemay v. U.S. Postal Serv., 450 F.3d
797, 799 (8th Cir. 2006) (de novo review of dismissal).

      Accordingly, we grant the pending motion and affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-